IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-10710
                           Summary Calendar



UNITED STATES OF AMERICA

                 Plaintiff - Appellee

     v.


TRACY L BROWN

                 Defendant - Appellant

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:92-CR-7-1-R
                      --------------------
                          May 28, 2002

Before KING, Chief Judge, and HIGGINBOTHAM and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     Court-appointed counsel for Tracy L. Brown has moved for

leave to withdraw and has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967).    Brown has received a copy of

counsel’s motion and brief, but he has not filed a pro se brief

of his own.    Our review of the brief filed by counsel and of the

record discloses no nonfrivolous issue for appeal.      Accordingly,

the motion for leave to withdraw is GRANTED, counsel is excused




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-30485
                               -2-

from further responsibilities, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.